Citation Nr: 9917443	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-37 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for dental trauma.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953 .


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA).  

The Board notes that the initial development of the case also 
addressed the issue of service connection for a dental 
disorder as a result of pyorrhea; however, in correspondence 
dated in June 1997 and August 1998 the veteran, in essence, 
requested that the issue as to pyorrhea be withdrawn from 
consideration.  Therefore, the Board finds the issue listed 
on the title page of this decision is the sole issue 
remaining on appeal.

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  The Board notes the 
record does not reflect the veteran has designed a 
representative; however, he was ostensibly represented by the 
Veterans Services Division at his personal hearing.  The 
record also reflects the case was to be held in abeyance for 
30 days after the May 13, 1999, hearing so the veteran could 
submit additional evidence, but no subsequent documents were 
received.


FINDING OF FACT

The claim for service connection for dental trauma is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for dental trauma is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1998). 

VA laws applicable to service connection for dental disorders 
have been recently revised.  These changes became effective 
June 8, 1999.  64 Fed.Reg. 30392 (June 8, 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (deleted as of June 8, 
1999).

Disease or injury of individual teeth and investing tissues 
were service connected when shown by the evidence to have 
been incurred in or aggravated by service and, as to each 
noncompensable service-connected dental condition, a 
determination was to be made as to whether it is due to a 
combat wound or other service trauma.  38 U.S.C.A. § 1712 
(West 1991 & Supp. 1999);  38 C.F.R. § 3.381 (effective prior 
to June 8, 1999).  

The determination of dental disorder due to in-service trauma 
is significant in that VA dental care may be authorized for 
any indicated treatment reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (1998).  For the 
purposes of determining eligibility for dental care under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.

Under the amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999);  
38 C.F.R. § 3.381 (effective after June 8, 1999).  Teeth 
noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  Id.

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  Class II dental treatment is provided for 
noncompensable service-connected dental conditions, but 
restrictions include one-time treatment and timely 
application after service.  Class II(a) dental treatment is 
provided, without restrictions as to the number of treatment 
episodes or timely application, for a service-connected 
noncompensable dental condition due to a combat wound or 
other service trauma.  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  


The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992);  see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded);  see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).


In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

The Court has held that claims for compensation or treatment 
for dental disorders must meet the threshold question of 
whether the claim is well grounded.  38 U.S.C.A. § 5107(a);  
Woodson v. Brown, 8 Vet. App. 352 (1995),  aff'd 87 F.3d 1304 
(Fed. Cir. 1996).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

The court has held that there is a heightened duty to assist 
in developing the evidence that might support a claim, which 
includes the duty to search for alternative medical records, 
when service medical records are unavailable because of a 
fire at the government storage facility.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Factual Background

Service medical records include dental treatment reports 
dated in October 1951 and November 1953 indicating the 
absence of teeth numbers 1-19 and 29-31, without opinion as 
to how the teeth were lost.  The veteran's entrance medical 
examination is not included.

In January 1957 VA denied treatment for missing teeth based 
upon a request signed by the veteran's spouse.  The report 
noted the claim had not been received within the applicable 
time limit for treatment and no prior claim had been filed.

Private dental records dated after December 1981 indicate 
treatment for dental disorders including a report of the 
removal of an extruding bone plate in January 1980.  
Subsequent reports show the veteran underwent surgical 
treatment for dental disorders.  The records include no 
opinion as to etiology.  

In his November 1995 application for VA benefits the veteran 
stated the service department pulled all of his teeth as a 
result of pyorrhea of the gums.  In a November 1995 statement 
in support of the claim, the veteran's spouse stated the 
veteran was unsure of the information he had provided for his 
application and that he had forgotten he had been hit in the 
mouth by a machine gun.  She stated he had been told at the 
time his teeth were extracted that he had not, in fact, had 
pyorrhea.  

In his February 1996 notice of disagreement the veteran 
stated he had no problems with his teeth before entering 
service, and that he did not know why the teeth were 
extracted during service.  

In his August 1996 substantive appeal the veteran stated, in 
essence, he could not find out why the service department 
pulled his teeth.  He stated at the time his teeth were 
pulled he was told pyorrhea was a possible but unlikely 
etiology. 

In a March 1997 report the National Personnel Records Center 
(NPRC) noted no additional service medical records were 
available and stated that it was possible the records may 
have been lost due to fire.  It was also noted that 
additional information concerning the assigned organization 
and dates of treatment was required for a search for 
alternative records.

In an April 1997 statement the veteran stated that he never 
had pyorrhea in service, that he had few cavities when he 
entered service, and that his teeth had been extracted 
without explanation during active service.  

In September 1997 NPRC again reported specific information 
was required for a search for alternative records.
In December 1997 the RO&IC requested the veteran to submit 
additional information as to his specific organization 
assignment in order to search for alternative medical 
records.  In a December 1997 statement the veteran reported 
he was assigned to the 6th Armored Division Infantry at Fort 
Leonard Wood, Missouri, and stated his teeth were pulled 
during basic training.  He did not provide any specific 
information as to his assigned unit.  In an August 1998 
statement in support of the claim the veteran asserted he had 
never had pyorrhea.  He stated, in essence, that pyorrhea had 
mistakenly been noted on his November 1995 application.

In August 1998 the RO&IC again requested the veteran to 
submit additional, specific information pertinent to his 
assigned unit.  

In an August 1998 statement the veteran re-submitted general 
service information but did not identify his assigned unit at 
the time his teeth were extracted.  He stated that his teeth 
had been pulled after he was struck in the mouth by the butt 
of a machine gun in December 1950.  He submitted a copy of a 
photograph dated in 1951 which he claimed showed the absence 
of teeth.

In an October 1998 statement in support of the claim the 
veteran stated that he believed having his teeth pulled at an 
early age represented trauma for the purpose of establishing 
service connection. 

At his personal hearing the veteran testified that his teeth 
were pulled as a result of having been struck in the mouth by 
the butt of a machine gun in November 1950.  Transcript, p. 2 
(May 1999).  He stated that the blow knocked him out, that he 
thought it broke his nose, that it may have fractured his 
jaw, and that when he awoke his teeth had been extracted.  
Tr., p. 3.  He reported he had undergone private dental 
treatment to build up the bone to support his dentures.  Tr., 
pp. 4-5.  

In May 1999 the veteran submitted duplicates of service 
dental records already on file, and billing documentation 
referable to recent private treatment for dental disorders 
none of which contains information as to etiology accounting 
for the disorders treated.


Analysis

Initially, although the RO&IC did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation has no effect on the outcome of 
the veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds that, as the claim is not warranted 
under either the old or new versions of the applicable 
regulations, this decision is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for dental trauma is not well grounded and 
should be denied.  38 U.S.C.A. § 5107(a);  Woodson, 8 Vet. 
App. 352.

The Board also finds that service connection for the purpose 
of VA dental outpatient treatment under the provisions of 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 is also not 
warranted.  The veteran's eligibility because of the 
extraction of teeth during active service expired many years 
ago, and the evidence does not demonstrate his teeth were 
extracted as a result of trauma.  Under these circumstances, 
the veteran's claim for VA outpatient dental treatment is 
also not well grounded.  Id.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based on the evidence of record, the Board finds the veteran 
has submitted no competent evidence demonstrating that his 
teeth were removed as a result of in-service trauma.  His 
claims of an injury during active service are not supported 
by the evidence of record, and he has submitted no medical 
evidence indicating that the teeth were extracted as a result 
of trauma.

The only evidence of tooth extraction as a result of trauma 
during active service is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide an opinion or diagnosis because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93;  Espiritu, 2 Vet. App. at 494.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinions of record are an 
insufficient basis to find the claim well grounded.  
Espiritu.  Accordingly, as a well grounded claim must be 
supported by evidence, not merely allegations, Tirpak, the 
claim for service connection for dental trauma must be denied 
as not well grounded.

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
dental trauma.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Although the veteran argued service records would support his 
claim, he did not provide specific information as requested 
by RO&IC correspondence in December 1997 and August 1998.  
The Board notes the Court has held that the "duty to assist 
is not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

As the veteran's claim of entitlement to service connection 
for dental trauma is not well grounded, the doctrine of 
reasonable doubt has no application to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990);  Grottveit, 
5 Vet. App. at 93;  38 C.F.R. § 3.159(a) (1998).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for dental trauma, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

